DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 2/17/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 9,986,211 AND US 9,554,100 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 2/26/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,515,284 AND US 9,870,506 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a device.  Each independent claim identifies the uniquely distinct feature “a first camera comprising a sensor array, the sensor array comprising more than one sensor pixel; a second camera different from the first camera; dedicated computer vision (CV) computation hardware configured to receive sensor data from the sensor array and capable of computing one or more CV features using readings from pixels of the sensor array; and a first processing unit communicatively coupled with the dedicated CV computation hardware and configured to: process signals resulting from operations based on the one or more computed CV features, and in response to the processing of the signals resulting from the operations based on the one or more computed CV features, generate an event indicating a reference occurrence; and a second processing unit communicatively coupled with the first processing unit and configured to execute application software in response to receiving the event." The closest prior arts, Kirsch et al. (US 2010/0316254 A1) and Li et al. (US 2009/0060383 A1) disclose the conventional device, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAT CHI CHIO whose telephone number is (571)272-9563.  The examiner can normally be reached on Monday-Thursday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE J ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TAT C CHIO/Primary Examiner, Art Unit 2486